



EXHIBIT 10.16
 
FRAMEWORK AGREEMENT FOR MORTGAGE LOAN
between
 
L. Kellenberger & Co. AG, Heiligkreuzstrasse 28, 9009 St. Gallen
(hereinafter referred to as the ࿽Borrower࿽)
 
and
 
CREDIT SUISSE AG
Mailing address: P.O. Box 358, 9001 St. Gallen
Contact address: St. Leonhardstrasse 3, 9000 St. Gallen
(the lender, hereinafter referred to as the ࿽Bank࿽)
 
Amount of Credit Facility
 
CHF 3,000,000.00
 
The amount of the credit facility is reduced by the sum of the amortizations and
other loan repayments made.
 
Utilization
 
Within the limits of the available credit facility, the Borrower and the Bank
mutually agree on one or more credit products and, if applicable, their fixed
terms. For individual credit products, the fixed term can consist of an
aggregate term that is divided into several partial terms.
 
The relevant agreements are made without complying with any requirements as to
form; an oral agreement, in particular, is sufficient to be binding. The
agreements will be confirmed by the Bank in writing, but without a signature.
 
Repayment / Prolongation 
 
Fixed-term loans must be repaid at the end of the term or the aggregate term
unless the Borrower has entered into a new agreement with the Bank at least
two bank working days before this date. If no such agreement has been made and
the framework agreement has not been terminated, the Bank is entitled, but not
obliged, to convert the loan into an adjustable-rate mortgage; this is made
known to the Borrower in writing, however without a signature.
 
For a credit product with an aggregate term, if the Borrower did not agree with
the Bank a new partial term for the continued use of the product or the use of
another mortgage product by three bank working days before the expiry of a
partial term at the latest, the product is automatically prolonged with an
adjusted interest rate (see ࿽Interest Rate࿽ below) and the same partial term,
which may not, however, exceed the final date of the aggregate term
 
The mortgage amortization shall be CHF 150࿽000.00 per half year, the first time
at 30 June 2012.
 
Amortization
 
 
If the final valuation of the mortgaged property shows a lower value than the
current estimation, the Bank may request a higher installment than mentioned
before. Otherwise, installments and method of payment as well as modifications
to the amortization amount are mutually agreed. This agreement is made without
complying with any requirements as to form; an oral agreement, in particular, is
sufficient to be binding. The agreement will be confirmed by the Bank in
writing, but without a signature.
 
Interest rate
 
The interest rate of loans that do not have a fixed term is determined by the
Bank. The interest rate is based on the prevailing conditions in the money and
capital






--------------------------------------------------------------------------------





 
 
markets, the risk assessment of the Bank and the margin determined by the Bank.
The Bank may at any time and with immediate effect adjust the interest rate to
reflect changes in these elements.
 
The interest rate of fixed-term loans is mutually agreed by the Borrower and the
Bank. This agreement is made without complying with any requirements as to form;
an oral agreement, in particular, is sufficient to be binding.
 
For credit products with an aggregate term, the calculation of the interest rate
is based on the basic rate to be agreed (e.g. LIBOR) for the currency in
question and the applicable partial term. The basic rate is increased by an
agreed surcharge which takes account of the Bank࿽s margin as well as the risk
assessment. In the event of automatic prolongation, the basic rate valid for the
currency and new partial term in question and the surcharge for this basic rate
apply.
 
The interest rates will be confirmed in each case in writing by the Bank but
without a signature.
 
If the currently valid equity capital requirements are increased through
measures by authorities or provisions of law, the Bank is entitled to increase
the applicable interest rate by the amount of the resulting additional borrowing
costs.
 
Interest due dates
 
March 31, June 30, September 30, and December 31, or in accordance with the
separate agreements (see ࿽Utilization࿽ above)
 
Interest on arrears
 
If the Borrower does not pay the interest by the interest due date, an interest
penalty of 2% above the agreed interest rate shall be paid as from the due date.
 
Interest payments and amortization payments
 
On the due date, interest payments and amortization payments shall be debited to
an account with the bank.
 
The Borrower undertakes to make the applicable amount available in this account
on the due date.
 
The Bank࿽s rights under the collateral agreement extend to cover any debit
balance on such an account arising from the amounts debited for the interest
payments or amortization payments.
 
Fees
 
The Bank may charge fees for reviewing, changing, monitoring and managing the
credit facility and the individual loans as well as for extraordinary expenses.
The Bank is entitled to introduce or amend fees at any time. The Bank will
inform the Borrower of its fees and any amendments thereof in an appropriate
manner. The applicable fees may be viewed at the Bank.
 
Mortgage collateral
 
Collateral Agreement: The Bank owns or acquires the creditors࿽ rights to the
bearer, registered or paperless mortgage notes or bearer bonds with mortgage
assignment given below (hereinafter: mortgage notes):
 
CHF 3࿽000࿽00.00 bearer mortgage note (࿽Inhaberschuldbrief࿽), first ranking
bearer mortgage note, no prior ranking,
 
on the building at G࿽rtlisz࿽lg, 8590 Romanshorn, land register Romanshorn, land
register No. 1668
 
Scope of security
 
The claims for capital payment from the mortgage notes provide the Bank with
security for all claims against the Borrower(s) [as individual debtor(s) and/or
joint debtor(s)] which arise from contracts already concluded or contracts to be






--------------------------------------------------------------------------------





 
 
concluded in the future within the scope of the business relationship with the
Bank, as well as for all costs connected with such claims and their interest, as
well as the commissions, fees, charges, costs, and early repayment
penalties, etc. (hereinafter referred to as secured claims). In contrast, the
interest on the mortgage note claims provides the Bank with security for all
interest on the secured claims.
 
Multiple claims
 
In the event of multiple secured claims against one or several Borrowers, the
Bank shall determine to which of these claims the mortgage notes or their
realization proceeds are to be allocated.
 
Acknowledgement of debt
 
The Provider(s) of Collateral hereby explicitly acknowledge(s) his/ her/their
personal (joint, in the event of several Providers of Collateral) financial
liability arising from the mortgage notes assigned to the Bank amounting to the
sum of the claims for capital payment, in addition to the current and three-year
accrued interest. This acknowledgement of debt is valid irrespective of any
stipulations in the mortgage deeds (if any). If the Provider(s) of Collateral
is/are not the mortgage note debtor(s), he/she/they hereby declare joint and
several liability for the debt to the extent detailed above. The interest rate
of the mortgage note claims is stipulated to be 5%; should a higher interest or
maximum interest rate have been determined for a mortgage note, this shall be
regarded as the interest rate of the mortgage note claim.
 
Deed claims and credit claims
 
The Bank may enforce the mortgage note claims instead of the secured claims. The
Bank is also entitled to enforce the secured claims prior to and independently
of the mortgage note claims.
 
Calling in mortgage note claims
 
Should the Borrower default on at least one of the secured claims, the Bank is
entitled to call in the mortgage notes with a period of notice of three months
to the end of a month. Insofar as the Borrower(s) default(s) on the payment of
interest or amortization, the Bank is entitled to call in the payment with
immediate effect. This shall apply irrespective of any stipulations in the
mortgage deeds (if any).
 
Increase and conver-sion of mortgage notes
 
In the event that a mortgage note is increased or converted into another type of
mortgage note, this Agreement shall also apply.
 
Reassignment of mortgage notes
 
As soon as the Bank is no longer in possession of any secured claim(s) against
the Borrower, the Bank is obliged to transfer the mortgage notes back to the
Provider(s) of Collateral. Should a third party who has provided personal or
tangible security (e.g. surety bond, third-party pledge) satisfy the Bank࿽s
claims, the Bank shall be entitled to transfer the mortgage notes to this third
party.
 
Financial Ratios
 
The Borrower࿽s adherence to the following financial ratios is mandatory:
 
Minimum Equity
The minimum equity means, (share capital, plus reserves, plus retained earnings,
minus long term intercompany accounts, minus other intercompany accounts except
intercompany trade accounts) must at no time fall below 35% of the balance sheet
total assets (according to the auditors࿽ report in accordance with Swiss
Auditing Standards) during the entire term of the credit relationship.
 
Borrower�s Affirmative Obligations
 
࿽                  Obligation to provide information
The Borrower is obliged to inform the Bank without delay of current business
developments and significant changes in its management and in its direct and/or
indirect ownership/control as well as other significant changes that could
influence the Borrower࿽s financial situation.






--------------------------------------------------------------------------------





 
 
In particular, the Borrower will submit the following documents to the Bank:
 
 
 
 ࿽  2 month after completion of the building:
 ࿽ a final statement of building costs signed by the Borrower and the architect
 ࿽ the final building insurance assessment
 ࿽ 2-3 photographs of the building
 
 ࿽  Quarterly:
 ࿽ Statements including balance sheet, income statement, bookings and actual
backlog of the Borrower not later than 60 days after the end of each quarter.
 
 ࿽  Annually:
 ࿽ Annual report including balance sheet, profit and loss statement as well as
appendices and auditor࿽s report of the Borrower within six months after the end
of each financial year.
 ࿽ Budget figures, including the capital expenditure budget of the Borrower
within the first month of the budget year.
 ࿽ Group financial statements of Hardinge Inc. with auditors࿽ report within six
months after the end of each financial year.
 
 
 
࿽                  Pari Passu
The Borrower undertakes to provide collateral for its current and future
obligations vis-࿽-vis third parties in their favour only if the Borrower
simultaneously provides the same collateral, or collateral accepted by the Bank
as being equivalent, for all current and future obligations under this framework
agreement.
 
Borrower�s Negative Obligations
 
࿽                  Negative Pledge Clause
The Borrower undertakes, to the extent permitted by law, to refrain from
providing new or additional collateral in favour of a third party to secure
existing or future liabilities or the Borrower or a third party except cash
credits up to an amount of CHF 5࿽000࿽000.00 secured by mortgage notes
(࿽Namenschuldbriefe࿽) on Land Register Biel no. 9443, Mohnweg 5, 2500
Biel/Bienne.
 
࿽                  The Borrower undertakes not to distribute any dividends in
case of negative net profit during the entire term of the credit relationship.
 
࿽                  The Borrower undertakes to ensure that loans or other credits
granted by the Borrower to any subsidiaries of Hardinge Inc., Elmira (USA),
and/or shareholders and/or associated persons (i.e. all intercompanies) do not
exceed CHF 10࿽000࿽000.00 cumulatively during the entire term of the credit
relationship without the prior consent of the Bank.
 
࿽                  Furthermore, the Borrower informs the bank before granting
any new loan to intercompanies above the sum of CHF 2࿽000࿽000.00.
 
Termination of the framework agreement
 
This framework agreement may be terminated by either party at any time with
immediate effect. Upon termination of the framework agreement, maturing loans
are not renewed and no new loans will be granted. However, loans that were
previously agreed will remain unaffected by the termination of this framework
agreement.






--------------------------------------------------------------------------------





 
 
The termination of a loan granted under this framework agreement does not
automatically result in the termination of the framework agreement.
 
Termination of individual loans
Ordinary termination
 
Fixed-term loans granted under this framework agreement can not be terminated
before the end of the term or the aggregate term, unless otherwise agreed in
writing. Loans with unspecified terms can be terminated by either party at any
time with 3 months࿽ notice.
 
Extraordinary termination
 
The Bank reserves the right to terminate all loans granted under this agreement
with immediate effect at any time if:
 ࿽ the Borrower or pledgor goes bankrupt or is granted a bankruptcy moratorium;
 ࿽ the Borrower is in arrears on interest payments or mortgage amortizations for
more than 30 calendar days after they are due;
 ࿽ the mortgaged property is insufficiently insured against fire and damage
caused by natural hazards;
 ࿽ the value of the mortgaged property is significantly impaired, especially due
to insufficient maintenance;
 ࿽ the use of the mortgaged property is altered without the Bank࿽s consent;
 ࿽ in the Bank࿽s view, asset and/or revenue situation of the Borrower or, in the
case of more than one borrower, one of them has deteriorated significantly;
 ࿽ there has been a change in direct or indirect ownership/control in respect of
the Borrower to the extent of 50 % ownership/control except for internal
restructuring action within Hardinge Inc.;
 ࿽ there has been a change in direct or indirect ownership/control in respect of
Hardinge Inc. to the extent of 50% ownership/control;
 ࿽ owing to default and/or maturity clauses, another loan or similar obligation
entered into by the Borrower has been terminated early;
 ࿽ in the Bank࿽s view, the Borrower࿽s asset and/or revenue situation has
deteriorated significantly;
 
Transfer of ownership or forced sale
 
In the event of transfer of ownership or forced sale of the mortgaged property,
all claims in connection with this framework agreement shall fall due for
repayment on the date of transfer of ownership or on the date of the public
auction, as applicable.
 
Statement of costs in the event of early termination of fixed-term loans
 
If fixed-term loans are terminated prematurely before the end of the term or
aggregate term, the Bank will credit or debit the Borrower with the interest
gain or interest shortfall accrued thereon.
 
For credit products with a fixed term, the interest gain or interest shortfall
is calculated based on the difference between the contractual interest rate
which applies at the time of termination and the interest rate that, in the
Bank࿽s view, can be earned at this date on a replacement investment with the
same residual term on the money or capital markets for the outstanding credit
amount.
 
For credit products with an aggregate term, the interest gain or interest
shortfall for the remaining partial term is calculated in accordance with the
above paragraph. In addition, the Borrower must pay the surcharge to the basic
interest rate that applies on the date of termination for the remaining period
until the end of the aggregate term.
 
Any surplus in favor of the Borrower is set off against the fee for the Bank࿽s
expenses described below.
 
In addition a flat fee of 0.1% of the loan amount, but not less than CHF
1࿽000.00, is owed for the Bank࿽s expenses.






--------------------------------------------------------------------------------





Insurance
 
The mortgaged property shall be adequately insured against fire and natural
hazards.
 
Transferability
 
The Bank is authorized to transfer or assign all or any part of this loan
relationship, with all collateral and ancillary rights, to a third party in
Switzerland or abroad, for example, for the purposes of securitization or
outsourcing. The right to further transfer the relationship or to transfer it
back remains reserved.
 
The Bank may at any time make data and information associated with the loan
relationship available to such a third party and other involved parties, such as
rating agencies and trust companies; these parties shall be obliged to keep such
information confidential. The Borrower expressly declares his/her agreement with
the procedure described above.
 
Additional agreements and special contractual terms
 
The additional agreements that will be concluded or have already been concluded
in accordance with the terms of this framework agreement and the agreed loan
products (including the special contractual terms applicable to the individual
loans) form an integral part of this framework agreement.
 
General Conditions
 
The Bank࿽s ࿽General Conditions including the Safe Custody Regulations࿽
supplement this framework agreement.
 
Place of performance
 
The place of performance is the location of the Swiss branch of the Bank with
which the Borrower has a contractual relationship. For borrowers whose present
or future domicile is outside Switzerland, the place of performance is also the
place of debt enforcement (࿽special domicile࿽ as defined in Art. 50 par. 2 of
the Federal Law on Debt Collection and Bankruptcy).
 
Applicable law and place of jurisdiction
 
This framework agreement and the agreements based on this framework agreement
are subject to and shall be construed in accordance with Swiss law. The Borrower
recognizes the exclusive jurisdiction of the courts of Zurich or of the location
of the branch of the Bank with which the contractual relationship exists. The
Bank also has the right to bring legal action against the Borrower before any
other competent court.
 
Issuance/Signing of Agreement
 
This framework agreement has been drawn up and signed in duplicate. The Borrower
and the Bank each receive one copy.
 

CREDIT SUISSE AG
 
L. Kellenberger & Co. AG
 
 
 
 /s/ Armin Sianer
 
/s/ Jurg Kellenberger
Armin Signer
 
Jurg Kellenberger
 
 
 
 
 
 
/s/ Christian Kunz
 
/s/ Peter Hursch
Christian Kunz
 
Peter Hursch
 
 
Borrower�s signature
 
 
 
St. Gallen, 20.12.2011
 
St. Gallen, 21.12.2011
Place and Date
 
Place and Date

 
࿽General Conditions incl. Safe Custody Regulations࿽





